695 So. 2d 948 (1997)
AL HENDRICKSON TOYOTA, INC., Appellant,
v.
Michael YAMPOLSKY, Appellee.
No. 97-0078.
District Court of Appeal of Florida, Fourth District.
July 2, 1997.
Julie Greenberg Shapiro of Gaebe, Murphy, Mullen & Antonelli, Coral Gables, for Appellant.
Michael Yampolsky, Coral Springs, pro se.
PER CURIAM.
The order granting summary judgment as to appellant's liability is reversed.
The order was entered based on technical admissions because appellant had failed to answer requests for admission. However, appellant filed a motion to allow late filing of responses based on excusable neglect. It attached affidavits from its counsel stating that the response date for answering had inadvertently not been calendared. The trial court denied the motion, but the established case law deems that calendaring errors are regarded as excusable neglect. See Wood v. Fortune Ins. Co., 453 So. 2d 451 (Fla. 4th DCA 1984); Broward County v. Perdue, 432 So. 2d 742 (Fla. 4th DCA 1983). The trial court erred in denying the motion to permit late filing of responses.
Without the technical admissions, the record has conflicting evidence as to the issue of liability. For these reasons, we reverse the order and remand for further proceedings.
WARNER, SHAHOOD and GROSS, JJ., concur.